Citation Nr: 0719901	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety neurosis for the period from February 10, 2003, 
through December 12, 2006.  

2.  Entitlement to a rating in excess of 50 percent for 
anxiety neurosis for the period from December 13, 2006.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In May 2006, the appeal was REMANDED for 
additional development.  In a February 2007 rating action, a 
10 percent rating for anxiety neurosis was increased to 30 
percent, effective February 10, 2003, the date that the 
veteran's claim for an increased rating was filed.  The 30 
percent rating was increased to 50 percent, effective from 
December 13, 2006, the date of a VA examination.  The appeal 
continues.  


FINDINGS OF FACT

1.  From February 10, 2003, through February 12, 2006, the 
veteran's anxiety neurosis was manifested by increased 
anxiety with some shaking of the hands and feet, an anxious 
affect, but with no significant depression.  

2.  From February 13, 2006, the veteran's anxiety reaction 
has been manifested by a constricted affect with an anxious 
and dysphoric mood.  He is easily distracted and unable to 
perform serial 7s.  There is homicidal ideation and impulse 
control is fair.  The veteran is able to maintain personal 
hygiene and continues to be employed.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anxiety from February 10, 2003, through February 12, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.130, DCs 
9400, 9440 (2006).  

2.  The criteria for a rating in excess of 50 percent for 
anxiety from February 13, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 4.130, DCs 9400, 9440 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
As requested in the May 2006 Board remand, the RO provided 
the veteran with a VCAA letter in May 2006 which discussed 
the pertinent evidence, and the laws and regulations related 
to these claims.  This document essentially notified the 
veteran of the evidence needed to prevail on these claims.  
Specifically, the letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of the claim, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

Also, the United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the VCAA letter 
dated in May 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service VA treatment records, and statements and 
testimony by the veteran and his wife.  The Board finds that 
there are no additional medical records necessary to proceed 
to a decision in this case.

Numerous VA examinations have been conducted that address the 
severity of the veteran's anxiety neurosis, most recently in 
December 2006.  Under these circumstances, the duty to assist 
doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Factual Background

Service connection for anxiety neurosis was granted upon 
rating determination in August 1970.  A 10 percent rating was 
assigned.  This grant was based on clinical findings that 
included a diagnosis of anxiety state during service and post 
service VA hospitalization in June 1970 for chronic anxiety 
reaction. 

On February 10, 2003, the veteran filed a claim for an 
increased rating for his service-connected psychiatric 
disorder.  

VA treatment records reflect that the veteran was seen in 
December 2002.  At that time, he stated that he had had an 
episode of chest discomfort but he thought it was anxiety 
related.  An anxiety disorder was noted.  On the depression 
screening, the veteran indicated that he had been bothered by 
feeling down, depressed, and hopeless.  He had little 
interest in doing things and felt little pleasure when he 
did.  

In a January 2003 letter, a VA physician noted that the 
veteran had been an outpatient since October 2002.  The 
diagnosis was post-traumatic stress disorder (PTSD) chronic, 
with delayed onset, with associated substance abuse (in 
remission) and chronic severe depression.  The physician 
noted that the veteran's primary stressful incident occurred 
while he was attached to the Navy ship LSD-5 (a dock landing 
ship) for two tours in Vietnam.  Stressful events included 
losing friends who died in combat, witnessing a sailor lose 
his foot when it became entangled, and staying below deck 
ready to fight a fire or other combat damage.  Current 
symptoms included nightmares, daily intrusive recollections, 
audio cues, lower gastric distress, avoidance of combat 
related thoughts and feelings, loss of interest in and 
reduced frequency of activities (like hunting), restricted 
affect with explosive anger, foreshortened future, insomnia, 
intense rage with physical violence toward objects, poor 
concentration, and survivor guilt.  He was unable to become 
close to others and had frequent altercations with his wife 
and adult child.  He had a couple of close friends and had 
been involved in several intense verbal altercations at work.  
A Global Assessment of Functioning (GAF) Score of 55 for the 
past year was provided.  The veteran's present score was 52.  

When examined by VA on April 18, 2003, the veteran stated 
that while he was in military service, his duties were in the 
area of damage control (firefighting, securing the ship).  
His ship traveled the Saigon River and was exposed to 
firefights from the shore.  In his capacity of damage 
control, he was usually in quarters below the water line.  He 
heard gunfire and ammunition exchange and was highly anxious 
over not knowing what was happening.  He also reported an 
incident during service when he became acutely disoriented, 
confused, and lost.  He also witnessed a helicopter being 
shot down with loss of the whole crew.  

After service, the veteran began experiencing anxiety 
symptoms once or twice per week.  This anxiety persisted, but 
it did not prevent him from functioning occupationally.  He 
initially used prescribed medication, but later learned other 
techniques to control his anxiety.  A disabled veteran 
suggested in the year before that he get help for chronic 
anxiety which he did.  Currently, he felt increased 
anxiousness due to new coverage of the war in Iraq.  He had 
dreams at times of being back on board the ship.  He also had 
tension headaches.  

The veteran had been married since 1966 and had two adult 
children.  He had worked as a store keeper for the county 
where he lived.  This included storage for building and 
grounds maintenance materials.  He had been employed at this 
job for eight years.  Prior to that he worked for 13 years as 
a production supervisor for a food processing plant.  During 
his interview, the veteran was observed to be visibly anxious 
with shaking of his hands and feet during the interview with 
an anxious affect while talking.  He was reliable and clear, 
and there was no sign of psychosis.  He was not significantly 
depressed.  He was currently taking antidepressant medication 
which had been most useful in terms of relieving his chronic 
susceptibility to anxiety.  A GAF score of 65 was provided.  
The examining physician did not find a basis for a diagnosis 
of PTSD.  In his opinion, the veteran's experiences while in 
Vietnam generated anxiety symptoms and the correct diagnosis 
was chronic anxiety disorder.  

Subsequently added to the record was a VA Social Survey dated 
in April 2003.  It was noted that the veteran was currently 
being seen for his psychiatric symptoms.  He began 
involvement with VA due to problems controlling his explosive 
temper.  He got along well with co-workers, but preferred to 
work alone.  He had never been fired, and had had lengthy 
periods of employment.  He currently had problems falling 
asleep and was unable to sleep throughout the night.  He 
experienced nightmares and his appetite varied.  He often 
woke up due to a flash back of the war.  He exhibited a great 
deal of anxiety if reminded of war experiences and tried not 
to think about those times.  He avoided crowds and did not 
socialized with other employees at work because they ate 
lunch in a big room where there were lots of lights and a 
television with constant reports of war and related 
conversation.  

The veteran indicated that his son's wedding was upcoming, 
and he was terrified of the event.  He said that he got dizzy 
if there was loud noise, and he could not tolerate being 
around more than two people talking at one time.  He felt 
detached from others, cried very easily, and had no sense of 
the future.  He had problems concentrating and wrote 
everything down because he could not remember things.  He was 
overtly alert when he went out and always tried to anticipate 
problems.  He was in a state of frenzied permanent alertness 
and was unable to go anywhere where he had not been before.  
When reminded of Vietnam, his heart raced.  

During the interview, the veteran was observed to be 
trembling, sometimes intensively.  He currently lived with 
his spouse to who he had been married for 37 years.  He said 
that he got along very well with his family.  He was still 
employed.  He was encouraged to continue counseling and to be 
evaluated consistently for the effectiveness of his 
medications.  

VA treatment records dated in 2004 essentially show treatment 
for other conditions.  The veteran and his wife provided 
testimony at a January 2006 personal hearing regarding the 
severity of his psychiatric disorder.  A transcript of the 
hearing is of record.  The veteran noted that he had 
occasional panic attacks with hyperventilating, but it had 
been a long time since he experienced this to such a degree 
that a trip to the emergency room was required.  He was 
unable to sleep.  His wife said that he trouble opening up to 
her and had a temper.  

Also submitted at the hearing was a statement by the 
veteran's wife in which she noted that the veteran's life was 
very stressful.  She reported a change in his personality 
from fun-loving and patient to someone more somber who 
avoided people, even family members.  She attributed this to 
his military experiences.  

Another letter submitted at the hearing was a January 2006 
letter as provided by a VA physician.  This letter is 
practically a duplicate of the letter submitted in January 
2003 (already summarized above).  

In May 2006, the Board remanded the claim for additional 
evidentiary development, to include a contemporaneous 
examination.  This exam was conducted on December 13, 2006.  
The veteran reported anxiety and depression.  It was noted 
that his hands and feet shook.  His speech was unremarkable, 
and he was cooperative toward the interviewer.  His affect 
was constricted, and his mood was anxious and dysphoric.  He 
was easily distracted.  He was not able to perform serial 7s, 
but he was able to spell a work forward and backward.  He was 
oriented to person, time, and place.  His thought process was 
unremarkable, and his thought content revealed homicidal 
ideation.  There was no evidence of delusions.  His judgment 
and insight were adequate in that he understood that he had a 
problem and understood the outcome of his behavior.  He 
reported sleeping impairment in that he only slept 4 to 5 
hours per night.  There was no inappropriate behavior and no 
evidence of obsessive or ritualistic behavior.  He reported 
weekly panic attacks.  Homicidal thoughts were noted to be 
passive and transient.  There was no presence of suicidal 
thoughts.  Impulse control was noted to be fair, and there 
were no episodes of violence reported or noted.  He was able 
to maintain personal hygiene.  There was no problem with 
performance of activities of daily living.  His memory for 
remote, recent, and immediate events was normal.  The VA 
examiner noted that the veteran was capable of managing his 
financial affairs.  He was a store keeper, and he was 
currently employed and had been in this job for numerous 
years.  He did report losing time from work (approximately 2 
weeks) due to his poor sleep and headaches during the last 12 
month period.  A GAF score of 55 was noted.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Parts 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

DCs 9400-9440

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, generalized anxiety disorder will be rated 
as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. - 
0 percent.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.




Analysis

From February 10, 2003, through December 12, 2006.  

For this period of time, the RO assigned a 30 percent rating, 
based on increased symptomatology upon clinical records dated 
in 2003.  As the veteran filed a claim for an increase was 
filed on February 10, 2003, the increase was awarded from 
that date.  

As indicated in the "factual background" above, the 
veteran's psychiatric symptoms had increased in severity as 
of VA examination in April 2003.  He was visibly anxious and 
his hands and feet shook during the interview.  Social 
isolation was noted.  The social survey also conducted in 
April 2003 reflects problems with an explosive temper.  At a 
hearing in January 2006, the veteran reported occasional 
panic attacks with hyperventilation, but it had been a long 
time since he experienced this to such a degree that a trip 
to the emergency room was required.  

It is the Board's conclusion that the veteran's psychiatric 
symptoms during the period time from February 10, 2003, to 
December 12, 2006 reflect a 30 percent rating, but no more.  
His symptoms for this period time do not include a flattened 
affect, affected speech, panic attacks of more than one week, 
difficulty in understanding complex commands, or impairment 
of memory which would result in assignment of a 50 percent 
rating.  

For the Period Commencing on December 13, 2006

As noted earlier, the RO determined that a 50 percent rating 
was warranted as of December 13, 2006, the date of VA 
examination.  The Board agrees with that assessment and also 
with the determination that a rating in excess of 50 percent 
is not warranted.  

As noted at the VA examination in December 2006, the 
veteran's hand and feet continued to shake.  Also, his speech 
remained unremarkable.  However, his affect was constricted, 
and his mood was anxious and dysphoric.  He was easily 
distracted, and now he was noted to be unable to perform 
serial 7s.  Moreover, while he continued to be oriented times 
three, he now exhibited homicidal ideation.  He continued to 
maintain aspects of daily living and continued to be 
employed.  He also reported weekly panic attacks.  These 
clinical findings are best represented by a 50 percent rating 
pursuant to the DCs.  

The symptoms that would result in a rating in excess of 50 
percent for the period commencing on December 13, 2006, 
however, are not demonstrated.  For example, there is no 
evidence of suicidal ideation, obsessional ritualistic 
behavior that interferes with routine activities, nor his 
speech intermittently illogical, obscure, or irrelevant.  
Near continuous panic attacks are not indicated, and the 
veteran is not neglecting his personal hygiene.  

Thus, the Board finds that the veteran's symptomatology is 
most closely associated with a 50 percent evaluation from 
December 13, 2006, and no higher.  

Final Considerations Regarding Each Time Period

The veteran's GAF scores were considered in the above 
determinations.  It is noted that the stages of rating the 
veteran's anxiety as discussed above reflect an increase in 
the veteran's psychiatric symptoms from mild to moderate as 
noted in the clinical records.  However, more than moderate 
symptoms are not demonstrated in the medical evidence for any 
period of time, nor reflected in the veteran's current GAF 
score.  

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
neurosis for the period from February 10, 2003, through 
December 12, 2006, is denied.  

Entitlement to a rating in excess of 50 percent for anxiety 
neurosis for the period from December 13, 2006, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


